DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/25/2021.  Claims 1-18 are  pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 0625/2021 and 08/23/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2014/0010356) (hereinafter “Li”).
Regarding claim 1, in accordance with Li reference entirety, Li discloses a
 signal transceiving apparatus (FIG. 2; 200) having echo-canceling mechanism (para [0016]: “reduce non-linear distortion and echo noise”), comprising: 
	a mixer circuit (FIG. 2; 206) comprising:  a Wheatstone bridge (para [0019]: "The first resistor 20624 and the first resistor 20644 act as termination resistors, and resistances of the first resistor 20624 and the first resistor 20644 can usually match output impedance of the coils 20622, 20642. Thus, because the first resistor 20624 and the first resistor 20644 act as the termination resistors, and the first resistor 20624, the first resistor 20644, and the coils 20622, 20642 form a Wheatstone bridge-like circuit, the circuit can be used for reducing echo noise coupled to the receiving circuit 210 (that is, components of the pair of the upstream signals coupled to the receiving circuit 210) from the pair of upstream signals") comprising 
a first transformer winding circuit (FIG. 2; 20622&20642) disposed on two diagonal arms (see FIG. 2 for MS1 and MS2) and a pair of variable loads (see FIG. 2 for 20830 and 20850) disposed on other two diagonal arms (MS1 and MS2), and further comprising a first input terminal (input to 20622 at 2026), a first output terminal (see FIG. 2 and terminal at 20626 or 20624), a second input terminal (input to 20642 at 2064) and a second output terminal (output terminal of 20642 at 2064) at each two of the neighboring arms that are arranged in either a clockwise direction or a counter-clockwise direction (para [0017]: “As shown in FIG. 2, the transceiver units 2062, 2064 are coupled to a first output terminal and a second output terminal of the transmission driver 2026. The transceiver unit 2062 includes a coil 20622, a first resistor 20624, a first capacitor 20626, and a receiving path resistor 20628. The transceiver unit 2064 includes a coil 20642, a first resistor 20644, a first capacitor 20646, and a receiving path resistor 20648. The coil 20622 has a first terminal coupled to the first output terminal of the transmission driver 2026, and a second terminal, where the coil 20622 is used for coupling upstream signal to the transceiver coil 204, or coupling downstream signal from the transceiver coil 204 to the receiving circuit 210. The first resistor 20624 has a first terminal coupled to the second terminal of the coil 20622, and a second terminal coupled to the second output terminal of the transmission driver 2026. The first capacitor 20626 has a first terminal coupled to the first terminal of the first resistor 20624, and a second terminal of coil 20622. The receiving path resistor 20628 has a first terminal coupled to the second terminal of the first capacitor 20626, and a second terminal, where the  receiving path resistor 20628 and the first capacitor 20626 can form a first order high-pass filter to filter out a low frequency noise of the downstream signal coupled from the upstream signal (that is, the receiving path resistor 20628 and the first capacitor 20626 have an echo suppression function) to generate a first downstream signal. In addition, coupling relationships and operational principles of the coil 20642, the first resistor 20644, the first capacitor 20646, and the receiving path resistor 20648 of the transceiver unit 2064 are the same as those of the coil 20622, the first resistor 20624, the first capacitor 20626, and the receiving path resistor 20628 of the transceiver unit 2062, so further description thereof is omitted for simplicity.”  Moreover, selective impedance 20830 and 20850 are discussed in para [0018], corresponding to the claimed “pair of variable loads” as they are being by control signal MS1 and MS2 and the AS from unit 210 as further discussed in paras [0019].  In addition, para [0020]: " ... A key of the hybrid matching circuit unit 2082 capable of simulating the transceiver unit 2062 according to various length and types of the digital subscriber loop is that the hybrid matching circuit unit 2082 has a variable impedance (that is, the selective impedance 20830). Because the hybrid matching circuit unit 2082 has the selective impedance 20830 (including a plurality of selective impedances) varied with length and types of the digital subscriber loop, the hybrid matching circuit units 2082, 2084 can generate matching signals MSl, MS2, where the matching signals MSl, MS2 are resemble as the echo noise coupled to the receiving circuit 210 from the pair of upstream signals, but polarity of the matching signals MSl, MS2 and polarity of the echo noise coupled to the receiving circuit 210 from the pair of upstream signals are opposite ... " (such teaching is corresponding to the claimed limitation of “two of the neighboring arms that are arranged in either a clockwise direction or a counter-clockwise direction”); and 
	a second transformer winding circuit (FIG. 2; 204) electrically coupled to an external connection device (FIG. 2; 218) through a pair of wires (FIG. 2; 216) (para [0015]: "The transceiver coil 204 is used for transmitting the pair of upstream signals to a central office 218 through a twisted pair 216, and receiving a pair of downstream signals from the central office 218 through the twisted pair 216, where the transceiver coil 204 can be first winding of a transformer"); 
	a transmission circuit (FIG. 2; 202) electrically coupled to the first input terminal and the second input terminal to perform signal transmission through the mixer circuit (FIG. 2; 206) (para [0016]: "the transmission unit 202 includes a gain amplifier 2022, a transmission filter 2024, and a transmission driver 2026. The gain amplifier 2022 is used for receiving the user transmission signal US, and generating an amplifying signal with the transmission power of the transmission unit 202 accordingly, where the gain amplifier 2022 is used for determining the transmission power spectral density of the transmission unit 202. The transmission filter 2024 is coupled to the gain amplifier 2022 for generating a pair of pre-upstream signals according to the bandwidth and the amplifying signal of the transmission unit 202, where the transmission filter 2024 is integrated with a pre-filter (but, in another embodiment of the present invention, the pre-filter is independent of the transmission filter 2024), and the transmission filter 2024 can determine the bandwidth of upstream signal. The pre-filter can be set to have magnitude response similar to an equalizer according to the adjustment signal AS. That is to say, the magnitude response of the pre-filter can reduce the transmission power of the transmission unit 202 in a lower frequency, and amplify the transmission power of the transmission unit 202 in a higher frequency. Therefore, the pre-filter can utilize the above mentioned characteristics to compensate insertion loss or signal attenuation cause by transmission line of the digital subscriber loop to efficiently increase the upstream rate of the digital subscriber loop. In addition, because the pre-filter is designed to have steeper transition band and lower stop-band response and/or narrower bandwidth of pre-filter, the pre-filter can reduce nonlinear distortion and echo noise, which is due to the coupled pair of upstream signals appeared on receiving circuit, to increase a signal-to-noise ratio (SNR) of the receiving circuit 210"); 
	a receiving circuit (FIG. 2; 210) is coupled to the first output terminal and the second output terminal to perform signal receiving through the mixer circuit (FIG. 2; 206) (para [0015]: "The receiving circuit 210 is coupled to the hybrid matching circuit 208 and the transceiver circuit 206 for receiving matching signals generated by the hybrid matching circuit 208 and the pair of downstream signals transmitted from the central office 218"); and 
	a control circuit (FIG. 2; 2106) configured to calculate a residual echo noise amount (echo noise) when the receiving circuit (210) performs signal receiving, determine whether the residual echo noise amount (echo noise) satisfies a minimum echo noise amount condition (match), adjust the impedances of the variable loads (20830 and 20850) when the residual echo noise amount does not satisfy the minimum echo noise amount condition (match) and stop to adjust the impedances when the residual echo noise amount satisfies the minimum echo noise amount condition (para [0015]: "The receiving circuit 210 generates the adjustment signal AS according to an upstream rate, a downstream rate, and echo noise coupled to the receiving circuit 210 from the pair of upstream signals transmitted by the transmission unit 202. The receiving circuit 210 utilizes the adjustment signal AS to adjust filter bandwidth of the receiving circuit 210. In addition, the transmission unit 202 is further used for adjusting transmission power and bandwidth of the transmission unit 202 according to the adjustment signal AS."  In addition, para [0021]: “…The inner receiver 2106 has a digital signal processing function for generating the adjustment signal AS according to the digital signal and the digital signal processing function, and transmitting the digital signal to another circuit.”  Moreover, selective impedances 20830 and 20850 are further discussed in para [0018] and thereinafter).
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Li also discloses wherein the first transformer winding circuit (FIG. 2; 20622&20642) comprises a first winding (FIG. 2; 20622) and a second winding (FIG. 2; 20642), the first winding (FIG. 2; 20622) is electrically coupled between the first input terminal (FIG. 2; input to 20622 at 2026) and the second output terminal (input to 20642 at 2064), and the second winding (FIG. 2; 20642)  is electrically coupled between the first output terminal (output of 20624 at 2062) and the second input terminal (input to 20642 at 2064) (see FIG. 2 for connection details); wherein the pair of variable loads (FIG.2; 20830 and 20850) comprises a first variable load (20830) and a second variable load (20850) (selective impedances 20830 and 20850 are discussed in para [0018] and thereinafter), the first variable load (20830) is electrically coupled between the second output terminal (output of 20642 at 206) and the second input terminal (input of 20642 at 2064) (see FIG. 2 for connection details of selective impedance 20830 with other components), and the second variable load (20850) is electrically coupled between the first input terminal (input of 20622 at 2062) and the first output terminal (output of 20642 at 2064) (see FIG. 2 for connection details of selective impedance 20850 with other components).
	Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Li also discloses wherein the second transformer winding circuit (FIG. 2; 204) comprises a third winding (204) and a fourth winding (204) electrically coupled between a first terminal (216) and a second terminal (216) in parallel, and the first terminal (216) and the second terminal (218) are electrically coupled to the external connection device (218) through the wires (twisted pair 216) (see FIG. 2 depicts 2 windings 204 and 2 terminals 216 for connecting device 218) (para [0015]: “The transceiver coil 204 is used for transmitting the pair upstream signals to a central office 218 through a twisted pair 216 and receiving a pair of downstream signals from the central office 218 through the twisted pair 216, where the transceiver coil 204 can be first winding of a transformer”).
	Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Li also discloses wherein the transmission circuit (FIG. 2; 202) comprises a transmission filter (FIG. 2; 2024) (para [0016]: "As shown in FIG. 2, the transmission unit 202 includes a gain amplifier 2022, a transmission filter 2024, and a transmission driver 2026") and the receiving circuit (FIG. 2; 210) comprises a receiving filter (FIG. 2; 2102) (para [0021]: "As shown in FIG. 2, the receiving circuit 210 includes a receiving filter 2102, an analog-to-digital converter 2104, and an inner receiver 2106"), the control circuit (FIG. 2; 2106) is further configured to receive a signal from the external connection device (FIG. 2; Another circuit) by using the receiving circuit (210) through the mixer circuit to determine a wire length of the wire according to the signal, so as to set a group of filter parameters of the transmission filter (2022) and the receiving filter (2102) according to the wire length (length and type of the digital subscriber loop) (para [0020]: "... Because the hybrid matching circuit unit 2082 has the selective impedance 20830 (including a plurality of selective impedances) varied with length and types of the digital subscriber loop, the hybrid matching circuit units 2082, 2084 can generate matching signals MS1, MS2, where the matching signals MS1, MS2 are resemble as the echo noise coupled to the receiving circuit 210 from the pair of upstream signals, but polarity of the matching signals MS1, MS2 and polarity of the echo noise coupled to the receiving circuit 210 from the pair of upstream signals are opposite." Moreover, para [0021]: "... The inner receiver 2106 has a digital signal processing function for generating the adjustment signal AS according to the digital signal and the digital signal processing function, and transmitting the digital signal to another circuit ... ." In addition, para [0022]: "The inner receiver 2106 generates the adjustment signal AS according to the detected echo noise coupled to the receiving circuit 210 from the pair of upstream signals, and the upstream rate and the downstream rate between the integrated hybrid circuit 200 and the central office 218. That is to say, when the echo noise coupled to the receiving circuit 210 from the pair of upstream signals and the signals transmitted by the central office 218 enter the inner receiver 2106 through the receiving filter 2102 and the analog-to-digital converter 2104, the inner receiver 2106 can utilize the digital signal processing function to determine whether the upstream rate and the downstream rate meets a requirement of a user to generate the adjustment signal AS, where the adjustment signal AS can make the upstream rate and the downstream rate meets the requirement of the user").
	Regarding claim 5, in addition to features recited in base claim 4 (see rationales discussed above), Li also discloses wherein the control circuit (2106) selects one of a plurality of groups of pre-stored filter parameters (pre-filters) to set the group of filter parameters of the transmission filter (2022) and the receiving filter (2102) (in addition to the above discussion pertaining the adjustment signal AS generated by inner receiver 2106 in control circuit 210, in para [0015]: "... where each hybrid matching circuit unit contains a selective impedance unit, and is set by an adjustment signal AS generated by a digital signal processing function of the receiving circuit 210 to adjust a selective impedance of the hybrid matching circuit unit and generate a corresponding matching signal. The receiving circuit 210 is coupled to the hybrid matching circuit 208 and the transceiver circuit 206 for receiving matching signals generated by the hybrid matching circuit 208 and the pair of downstream signals transmitted from the central office 218. The receiving circuit 210 generates the adjustment signal AS according to an upstream rate, a downstream rate, and echo noise coupled to the receiving circuit 210 from the pair of upstream signals transmitted by the transmission unit 202. The receiving circuit 210 utilizes the adjustment signal AS to adjust filter bandwidth of the receiving circuit 210. In addition, the transmission unit 202 is further used for adjusting transmission power and bandwidth of the transmission unit 202 according to the adjustment signal AS."  Moreover, pre-filter is also discussed in para [0009] and thereinafter).
	Regarding claim 6, in addition to features recited in base claim 1 (see rationales discussed above), Li also discloses wherein the pair of the variable loads (20830 and 20850) is a pair of variable resistor circuits or a pair of variable resistor and capacitor circuits (para [0020]: "... Because the hybrid matching circuit unit 2082 has the selective impedance 20830 (including a plurality of selective impedances) varied with length and types of the digital subscriber loop, the hybrid matching circuit units 2082, 2084 can generate matching signals MS1, MS2, where the matching signals MS1, MS2 are resemble as the echo noise coupled to the receiving circuit 210 from the pair of upstream signals, but polarity of the matching signals MS1, MS2 and polarity of the echo noise coupled to the receiving circuit 210 from the pair of upstream signals are opposite."  Moreover, details of hybrid matching circuit 208 and its components to include resistor/capacitors groups 20822, 20824, 20826, 20828, and selective impedance 20830 and 20850 are also discussed in para [0018] and thereinafter).
	Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Li also discloses wherein the control circuit (2106) selects one of a plurality of groups of pre-stored impedances (selective impedances) according to the residual echo noise amount (echo noise) to set the group of impedances of the variable loads (20830 and 20850) (para [0015]: "... where each hybrid matching circuit unit contains a selective impedance unit, and is set by an adjustment signal AS generated by a digital signal processing function of the receiving circuit 210 to adjust a selective impedance of the hybrid matching circuit unit and generate a corresponding matching signal. The receiving circuit 210 is coupled to the hybrid matching circuit 208 and the transceiver circuit 206 for receiving matching signals generated by the hybrid matching circuit 208 and the pair of downstream signals transmitted from the central office 218. The receiving circuit 210 generates the adjustment signal AS according to an upstream rate, a downstream rate, and echo noise coupled to the receiving circuit 210 from the pair of upstream signals transmitted by the transmission unit 202. The receiving circuit 210 utilizes the adjustment signal AS to adjust filter bandwidth of the receiving circuit 210. In addition, the transmission unit 202 is further used for adjusting transmission power and bandwidth of the transmission unit 202 according to the adjustment signal AS").
	Regarding claim 8, in addition to features recited in base claim 7 (see rationales discussed above), Li also discloses wherein when the residual echo noise amount (echo noise) has a minimum value when the variable loads (20830 and 20850) is set to have one of the pre-stored impedances (selective impedances), the control circuit (2106) determines that the residual echo noise amount (echo noise) satisfies the minimum echo noise amount condition (matching) (para [0015]: "... where each hybrid matching circuit unit contains a selective impedance unit, and is set by an adjustment signal AS generated by a digital signal processing function of the receiving circuit 210 to adjust a selective impedance of the hybrid matching circuit unit and generate a corresponding matching signal. The receiving circuit 210 is coupled to the hybrid matching circuit 208 and the transceiver circuit 206 for receiving matching signals generated by the hybrid matching circuit 208 and the pair of downstream signals transmitted from the central office 218. The receiving circuit 210 generates the adjustment signal AS according to an upstream rate, a downstream rate, and echo noise coupled to the receiving circuit 210 from the pair of upstream signals transmitted by the transmission unit 202. The receiving circuit 210 utilizes the adjustment signal AS to adjust filter bandwidth of the receiving circuit 210. In addition, the transmission unit 202 is further used for adjusting transmission power and bandwidth of the transmission unit 202 according to the adjustment signal AS").
	Regarding claim 9, in addition to features recited in base claim 7 (see rationales discussed above), Li also discloses wherein when the residual echo noise amount is lower than a threshold value when the variable loads is set to have one of the pre-stored impedances (selective impedances), the control circuit (2106) determines that the residual echo noise amount (echo noises) satisfies the minimum echo noise amount condition (matching) (para [0015]: "... where each hybrid matching circuit unit contains a selective impedance unit, and is set by an adjustment signal AS generated by a digital signal processing function of the receiving circuit 210 to adjust a selective impedance of the hybrid matching circuit unit and generate a corresponding matching signal. The receiving circuit 210 is coupled to the hybrid matching circuit 208 and the transceiver circuit 206 for receiving matching signals generated by the hybrid matching circuit 208 and the pair of downstream signals transmitted from the central office 218. The receiving circuit 210 generates the adjustment signal AS according to an upstream rate, a downstream rate, and echo noise coupled to the receiving circuit 210 from the pair of upstream signals transmitted by the transmission unit 202. The receiving circuit 210 utilizes the adjustment signal AS to adjust filter bandwidth of the receiving circuit 210. In addition, the transmission unit 202 is further used for adjusting transmission power and bandwidth of the transmission unit 202 according to the adjustment signal AS").
	As per group claims 10-18, the claims call for a method having limitations variously and essentially mirrored functional limitations of apparatus claims 1-9.  Thus, they are anticipated by Li for the same rationales applied to apparatus claims 1-9 as above discussed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 11,063,628).
Chen et al. (US 9,312,912).
Lin et al. (US 8,045,702).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 26, 2022